IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,551


EX PARTE JEFFREY ROUSE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2020119 IN THE 331ST DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to twelve years' imprisonment. 
	Applicant contends, inter alia, that his counsel rendered ineffective assistance because he
failed to timely file a notice of appeal.  The trial court has determined that trial counsel faxed a
"motion for appeal" to the trial court, but failed to ensure that this document was treated as a notice
of appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgment of conviction in Cause No. 2020119 from the 331st Judicial District Court
of Travis County, Texas.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Delivered: November 15, 2006
Do Not Publish